            Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 1 of 11



 1                                                THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE

 9   PARS EQUALITY CENTER;                    )
     ONEAMERICA; PAMELA WHITEHALL             )
10   RAGHEBI; AFSHIN RAGHEBI; ZEINAB          )
     MOHAMED HASSAN; SIRAJI ETHA              )
11   SIRAJI; MALAYEEN AHMED; REZA             )   No. 2:18-cv-1122
     AZIMI; YAHYA GHALEB; MITRA               )
12   HANNANI; NICHOLAS HANOUT;                )   JOINT STATUS REPORT
     HOSSEIN ZAMANI HOSSEINABADI;             )
13   JOHN DOES #1-3; and JANE DOE #1,         )
                                              )
14                              Plaintiffs,   )
                                              )
15         v.                                 )
                                              )
16   MIKE POMPEO; KIRSTJEN NIELSEN;           )
     KEVIN K. MCALEENAN; U.S.                 )
17   DEPARTMENT OF HOMELAND                   )
     SECURITY; U.S. DEPARTMENT OF             )
18   STATE; and U.S. CUSTOMS AND              )
     BORDER PROTECTION,                       )
19                                            )
                              Defendants.     )
20                                            )
                                              )
21

22

23

24

25

26
27
                                                                      LANE POWELL PC
     JOINT STATUS REPORT                                       1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-1122                                                   P.O. BOX 91302
                                                                  SEATTLE, WA 98111-9402
                                                                206.223.7000 FAX: 206.223.7107
            Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 2 of 11



 1
            COME NOW THE PARTIES, collectively referenced herein as the “Parties,” and
 2
     submit their Joint Status Report to this Court after their Fed. R. Civ. P. 26(f) Conference on
 3
     September 18, 2018.
 4
            1.     Nature and Complexity of the Case. Plaintiffs are challenging
 5
     Defendants’ implementation of the waiver provision of Presidential Pro clamation No.
 6
     9645, “Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry into
 7
     the United States By Terrorists or other Public-Safety Threats” (“Proclamation”).
 8
     Plaintiffs assert claims under the Administrative Procedure Act and the Constitution, and
 9
     seek injunctive and other equitable relief from the Court. In response, Defendants have
10
     moved for dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to
11
     state a claim upon which relief can be granted.
12
            2.     Deadline for Joinder of Additional Parties. The Parties propose a deadline
13
     of November 21, 2018 for joining additional parties.
14
            3.     Consent to Assignment to Magistrate Judge: No.
15
            4.     Discovery Plan: The Parties attended an FRCP 26(f) Conference on September
16
     18, 2018 by telephone and propose the following discovery plan:
17
                   a. Initial Disclosures: Per the September 4 Order, the Parties exchanged Initial
18
            Disclosures on October 2. Plaintiffs believe that the Initial Disclosures served by
19
            Defendants are inadequate and reserve the right to move the court to compel more
20
            adequate disclosures.
21
                   b. Subjects, timing and potential phasing of discovery:
22
            Plaintiffs propose that:
23
                           i. Phase I of discovery will involve production of the Administrative
24
                   Record. Per Plaintiffs’ motion to compel the Administrative Record, the Record
25
                   should have been filed October 2. Once review of the record is complete,
26
                   Plaintiffs may seek to compel supplementation of the record.
27
                                                                               LANE POWELL PC
       JOINT STATUS REPORT - 1                                          1420 FIFTH AVENUE, SUITE 4200
       NO. 2:18-CV-1122                                                          P.O. BOX 91302
                                                                           SEATTLE, WA 98111-9402
                                                                         206.223.7000 FAX: 206.223.7107
          Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 3 of 11



 1
                          ii. Phase II will consist of any discovery necessary for class certification
 2
                discovery.
 3
                          iii. Phase III will consist of any remaining discovery relevant to the
 4
                merits.
 5
                Defendants assert that discovery should not proceed until such time as the Court
 6
         has ruled on Defendants’ motion to dismiss. Defendants have moved to dismiss on the
 7
         ground that there are no agency decisions subject to review under the Administrative
 8
         Procedure Act (“APA”). If the Court does not dismiss the entire case and instead
 9
         identifies a final agency action that is subject to review under the APA, any discovery
10
         should be limited to the administrative record before the agency at the time the action
11
         under review was taken. See 5 U.S.C. § 706; Florida Power & Light Co. v. Lorion, 470
12
         U.S. 729, 743-44 (1985). Defendants maintain that, to date, Plaintiffs have failed to
13
         identify what, if any, specific final agency action they are challenging, and therefore
14
         which administrative record they believe should be produced. Plaintiffs disagree and
15
         contend that the Complaint identifies the final agency actions challenged. It is
16
         Defendants’ position that if the case is not dismissed and Plaintiffs’ challenge is better
17
         defined, Defendants will produce an administrative record with their Answer to the
18
         Complaint, as contemplated in LCR 79(h).
19
                c. Electronically stored information: Both Parties will likely have electronically
20
         stored information. Plaintiffs anticipate that the vast majority of electronically stored
21
         information will be in Defendants’ possession.
22
                d. Privilege issues: The Parties anticipate that the Defendants will assert various
23
         privileges. Any document withheld in full or in part on the basis of a privilege by either
24
         Party will be identified on a log with sufficient particularity to allow assessment of the
25
         privilege. To the extent documents are withheld from the administrative record or this
26
         Court directs discovery beyond the administrative record, Defendants will provide
27
                                                                                LANE POWELL PC
     JOINT STATUS REPORT - 2                                             1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-1122                                                             P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
             Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 4 of 11



 1
            Plaintiffs with a privilege log.
 2
                    e. Proposed limitations on discovery: Plaintiffs will not be in a position to
 3
            determine whether the presumptive limits on numbers of depositions and interrogatories
 4
            under Rules 30 and 33 are adequate until access to the Administrative Record has been
 5
            provided. Defendants take the position there should be no discovery until their Rule 12
 6
            motion is decided. If the case is not dismissed in whole, Defendants believe that any
 7
            discovery should be limited to the administrative record. If this Court authorizes
 8
            discovery beyond the administrative record, Defendants believe the limits on
 9
            depositions and interrogatories under Rules 30 and 33 are appropriate.
10
                    f. The need for any discovery related orders: Plaintiffs have filed a motion to
11
            compel production of the Administrative Record and Defendants’ initial disclosures.
12
            Defendants will oppose the motion. Further, Defendants plan to file motions (i) to stay
13
            discovery pending resolution of the Rule 12 motion, and (ii) for a protective order to
14
            limit any discovery to the administrative record of the agency decision that the Court
15
            identifies as subject to APA review.
16
             5.     The Parties Views, Proposals and Agreements on Local Rule 26(f)(1) Items:
17
                    a. Prompt case resolution: Plaintiffs believe that assessment of potential for
18
     prompt case resolution is premature until the Administrative Record has been produced.
19
     Subject to assessment of the Administrative Record, plaintiffs will promptly evaluate the case
20
     for potential injunctive relief. The Defendants have filed a Rule 12 motion.
21
                    b. Alternative dispute resolution: The Parties agree this case is not a candidate
22
     for alternative dispute resolution.
23
                    c. Related cases: Plaintiffs designated this case as related to Doe v. Trump,
24
     2:17-cv-0178-JLR. See ECF 39. As Plaintiffs set out in their September 24, 2018 Opposition
25
     to Defendants’ Motion to Transfer Venue, the Doe complaint includes allegations and claims
26
     relating specifically to the Proclamation’s waiver provision and the manner in which it would
27
                                                                                LANE POWELL PC
       JOINT STATUS REPORT - 3                                           1420 FIFTH AVENUE, SUITE 4200
       NO. 2:18-CV-1122                                                           P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
               Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 5 of 11



 1
     be implemented. As argued in their September 6, 2018, Motion to Transfer Case, Defendants
 2
     do not agree that this case is related to Doe. Instead, Defendants believe this case is related to
 3
     Emami, et al. v. Nielsen, et al., No. 18-cv-01587-JD (N.D. Cal. filed Mar. 13, 2018). Emami is
 4
     a putative class action case that raises substantially similar issues and was filed on behalf of a
 5
     putative class that is defined in almost the same way as the putative class here.
 6
                    d. Discovery management: Plaintiffs are amenable to sharing discovery from
 7
     third parties, scheduling case management or discovery conferences and presenting discovery
 8
     disputes to the court by informal means. To the extent discovery proceeds and is not limited to
 9
     the administrative record, Defendants are amenable to scheduling case management or
10
     discovery conferences and presenting discovery disputes to the court by informal means, when
11
     appropriate. The Parties do not consent to presenting discovery issues to a magistrate judge.
12
                    e.   Anticipated discovery sought: Plaintiffs anticipate that they will seek
13
     discovery on their constitutional claims, including depositions, written party discovery and third
14
     party discovery. Plaintiffs will not be in a position to determine whether the presumptive limits
15
     on numbers of depositions and interrogatories under Rules 30 and 33 are adequate until access
16
     to the Administrative Record has been provided. Defendants maintain that, should this case not
17
     be dismissed under Rule 12, discovery should be limited to the administrative record of the
18
     agency decision that the Court identifies as subject to APA review. Defendants will produce
19
     an administrative record with their Answer to the Complaint, as contemplated in LCR 79(h). If
20
     the case is not limited to record review, Defendants anticipate taking discovery from Plaintiffs
21
     on both class certification and the merits.
22
                    f. Phasing motions: Plaintiffs anticipate filing a motion for class certification.
23
     Following production of the complete Administrative Record, Plaintiffs will assess the potential
24
     for moving for preliminary injunctive relief. Defendants have filed (i) a motion to transfer, and
25
     (ii) a Rule 12 motion, and may seek to stay proceedings pending resolution of the Rule 12
26
     motion.
27
                                                                                  LANE POWELL PC
       JOINT STATUS REPORT - 4                                             1420 FIFTH AVENUE, SUITE 4200
       NO. 2:18-CV-1122                                                             P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
             Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 6 of 11



 1
                     g. Preservation of discoverable information: Plaintiffs have issued document
 2
     holds. Defendants have issued document holds.
 3
                     h. Inadvertent Production of Privilege issues: The Parties are willing to meet
 4
     and confer as to entry of an order governing inadvertent production of privileged information
 5
     in accordance with Rule of Evidence 502(d).
 6
                     i & j. Model Protocol for Discovery of ESI and alternatives to Model Protocol:
 7
     The Parties will discuss the suitability of an ESI protocol when the scope of discovery and
 8
     potential ESI issue is clearer.
 9
             6.      Discovery Deadline. The Plaintiffs propose a discovery deadline of nine months
10
     from the date of production of the Administrative Record. Plaintiffs propose that class
11
     certification discovery be completed three to four months after production of the Administrative
12
     Record, and that an additional period of merits discovery follow that. Depending on timing and
13
     extent of the Administrative Record and discovery ordered, Plaintiffs anticipate merits
14
     discovery can be completed 6 months after class certification discovery. Defendants do not
15
     believe discovery is appropriate. Should discovery proceed in this case, it should be limited to
16
     the administrative record of the agency decision that the Court identifies as subject to APA
17
     review. Defendants will produce an administrative record with their Answer to the Complaint,
18
     as contemplated in LCR 79(h) and do not believe any other discovery deadline is necessary.
19
             7.      Bifurcation. Bifurcation is unnecessary.
20
             8.      Rule 16 Pretrial Statement and Pretrial Order: The Parties do not believe the
21
     standard Rule 16 pretrial statements and pretrial order shall be dispensed with.
22
             9.      Individualized Trial Program: The Parties agree this matter is not a candidate
23
     for the individualized trial program.
24
             10.     Shortening the Case. The Plaintiffs will evaluate the case for potential interim
25
     injunctive relief once the Administrative Record has been produced. The Defendants have filed
26
     a Rule 12 motion.
27
                                                                                LANE POWELL PC
       JOINT STATUS REPORT - 5                                           1420 FIFTH AVENUE, SUITE 4200
       NO. 2:18-CV-1122                                                           P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
            Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 7 of 11



 1
            11.     Proposed Trial Date. Plaintiffs believe the case will be ready for trial ten
 2
     months from production of the Administrative Record, i.e., if the Administrative Record is
 3
     produced promptly, the case will be ready for trial in August 2019. If this Court finds
 4
     dismissal is inappropriate, Defendants believe this case should be resolved through summary
 5
     judgment motions based on the administrative record.
 6
            12.     Jury Trial. Should this Court find trial necessary, the Parties agree that this
 7
     would be a non-jury trial.
 8
            13.     Length of Trial. Plaintiffs believe this will require assessment of the
 9
     Administrative Record. Defendants believe this case should be resolved through summary
10
     judgment motions based on the administrative record.
11
            14.     Trial counsel. Darin Sands, Jessica Walder, and Aaron Fickes of Lane Powell
12
     PC will serve as trial counsel for Plaintiffs. August E. Flentje, Gisela Westwater, David Kim,
13
     and Nicole Grant will serve as trial counsel for Defendants.
14
            15.     Trial counsel conflicts. The Parties have not identified any conflicts.
15
            16.      Service of Process. All Defendants have been served.
16
            17.     Scheduling Conference. Plaintiffs believe an initial scheduling conference
17
     would be helpful, and that it would be most efficient to schedule this in conjunction with a
18
     hearing on the Defendants’ Rule 12 motion, which Plaintiffs plan to request in their
19
     Opposition to Defendants’ motion. Defendants believe that a scheduling conference should
20
     be delayed until after the Court resolves Defendants’ pending motion to dismiss.
21
            18.     Corporate Disclosures: Plaintiffs filed corporate disclosures on August 8,
22
     2018 (ECF 48 & 49). Defendants are exempt from corporate disclosures under LCR 7.1.
23

24

25

26
27
                                                                               LANE POWELL PC
       JOINT STATUS REPORT - 6                                          1420 FIFTH AVENUE, SUITE 4200
       NO. 2:18-CV-1122                                                          P.O. BOX 91302
                                                                           SEATTLE, WA 98111-9402
                                                                         206.223.7000 FAX: 206.223.7107
           Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 8 of 11



 1
          Respectfully submitted on this the 9th day of October, 2018.
 2

 3                                               LANE POWELL, PC
 4                                               By: s/Darin Sands
                                                     Darin Sands, WSBA No. 36865
 5                                               By: s/Dustin O’Quinn
                                                     Dustin O’Quinn
 6                                                   Admitted Pro Hac Vice
                                                 By: s/Jessica Walder
 7                                                   Jessica Walder, WSBA No. 47676
                                                 By: s/Aaron Fickes
 8                                                   Aaron Fickes, WSBA No. 51584
                                                 1420 Fifth Avenue, Suite 4200
 9                                               P.O. Box 91302
                                                 Seattle, WA 98111-9402
10                                               Telephone: 206-223-7000
                                                 Facsimile: 206-223-7107
11                                               Emails: sandsd@lanepowell.com
                                                          oquinnd@lanepowell.com
12                                                        walderj@lanepowell.com
                                                          fickesa@lanepowell.com
13
                                                 Attorneys for Plaintiffs
14
     NATIONAL IMMIGRATION LAW                    IRANIAN AMERICAN BAR
15   CENTER                                      ASSOCIATION
16   By: s/Esther H. Sung                        By: s/Babak G. Yousefzadeh
         Esther H. Sung                              Babak G. Yousefzadeh
17       Admitted Pro Hac Vice                       Admitted Pro Hac Vice
     By: s/Joshua Stehlik                        5185 MacArthur Blvd. NW, Suite 624
18       Joshua Stehlik                          Washington, DC 20016
         Admitted Pro Hac Vice                   Telephone: (415) 774-3191
19   By: s/Melissa S. Keaney                     Email: President@iaba.us
         Melissa S. Keaney
20       Admitted Pro Hac Vice                   Attorney for Plaintiffs
     3450 Wilshire Blvd. #108-62
21   Los Angeles, CA 90010
     Telephone: (213) 639-3900
22   Emails: sung@nilc.org
             stehlik@nilc.org
23           keaney@nilc.org
24   Attorneys for Plaintiffs
25

26
27
                                                                            LANE POWELL PC
     JOINT STATUS REPORT - 7                                         1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-1122                                                         P.O. BOX 91302
                                                                        SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
           Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 9 of 11



 1
     ARNOLD & PORTER KAYE SCHOLER                  COUNCIL ON AMERICAN-ISLAMIC
 2   LLP                                           RELATIONS, CALIFORNIA
 3   By: s/John A. Freedman                        By: s/Brittney Rezaei
         John A. Freedman                              Brittney Rezaei
 4        Admitted Pro Hac Vice                        Admitted Pro Hac Vice
     601 Massachusetts Avenue, N.W.                By: s/Zahra A. Billoo
 5   Washington, DC 20001-3743                         Zahra A. Billoo
     Telephone: (202) 942-5000                         Admitted Pro Hac Vice
 6   Email: john.freedman@arnoldporter.com         3160 De La Cruz Blvd., Suite 110
                                                   Santa Clara, CA 95054
 7   Attorney for Plaintiff                        Telephone: (408) 986-9874
                                                   Emails: brezaei@cair.com
 8                                                        zbilloo@cair.com
 9                                                 Attorneys for Plaintiffs

10   ADVANCING JUSTICE – ASIAN LAW                 US DEPARTMENT OF JUSTICE
     CAUCUS
11                                                 By: JOSEPH H. HUNT
     By: s/Elica S. Vafaie                             Assistant Attorney General
12       Elica S. Vafaie
         Admitted Pro Hac Vice                         SCOTT G. STEWART
13   By: s/Christina Sinha                             Deputy Assistant Attorney General
         Christina Sinha
14       Admitted Pro Hac Vice                         AUGUST E. FLENTJE
     55 Columbus Ave.                                  Special Counsel
15   San Francisco, CA 94111
     Telephone: (415) 848-7771                         WILLIAM C. PEACHEY
16   Emails: elicav@advancingjustice-alc.org           Director, Office of Immigration
             christinas@advancingjustice-alc.org       Litigation District Court Section
17
             Attorneys for Plaintiffs                  GISELA A. WESTWATER
18                                                     Assistant Director, Office of
                                                       Immigration Litigation District Court
19                                                     Section
20                                                     s/Nicole P. Grant
                                                       DAVID KIM
21                                                     NICOLE P. GRANT
                                                       Trial Attorneys
22                                                     U.S. Department of Justice
                                                       Civil Division
23                                                     Office of Immigration Litigation
                                                       P.O. Box 878, Ben Franklin Station
24                                                     Washington, D.C. 20044
                                                       Phone: (202) 532-4094
25
                                                       Attorneys for the Federal Defendants
26
27
                                                                              LANE POWELL PC
     JOINT STATUS REPORT - 8                                           1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-1122                                                           P.O. BOX 91302
                                                                          SEATTLE, WA 98111-9402
                                                                        206.223.7000 FAX: 206.223.7107
         Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 10 of 11



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                                               LANE POWELL PC
     JOINT STATUS REPORT - 9                            1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-1122                                            P.O. BOX 91302
                                                           SEATTLE, WA 98111-9402
                                                         206.223.7000 FAX: 206.223.7107
            Case 2:18-cv-01122-JLR Document 68 Filed 10/09/18 Page 11 of 11



 1                                  CERTIFICATE OF SERVICE
 2
            Pursuant to RCW 9A.72.085, the undersigned certifies under penalty of perjury under
 3
     the laws of the United States and the laws of the State of Washington, that on the 9th day of
 4
     October, 2018, the foregoing document will be served electronically upon registered
 5
     participants identified on the Notice of Electronic Filing.
 6

 7          Executed on the 9th day of October, 2018, at Seattle, Washington.

 8

 9                                          s/ Jessica Walder
                                           Jessica Walder, WSBA No. 47676
10                                         1420 Fifth Avenue, Suite 4200
                                           P.O. Box 91302
11                                         Seattle, WA 98111-9402
                                           Telephone: 206-223-7000
12                                         Facsimile: 206-223-7107
                                           Email: walderj@lanepowell.com
13                                         Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                                                              LANE POWELL PC
       JOINT STATUS REPORT - 10                                        1420 FIFTH AVENUE, SUITE 4200
       NO. 2:18-CV-1122                                                         P.O. BOX 91302
                                                                          SEATTLE, WA 98111-9402
                                                                        206.223.7000 FAX: 206.223.7107
